Matter of Goodyear v New York State Dept. of Health (2018 NY Slip Op 06453)





Matter of Goodyear v New York State Dept. of Health


2018 NY Slip Op 06453


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, DEJOSEPH, AND TROUTMAN, JJ. (Filed Sept. 28, 2018.) 


MOTION NO. (691/18) CA 17-01682.

[*1]IN THE MATTER OF PATRICIA ANN GOODYEAR, PETITIONER-RESPONDENT, 
vNEW YORK STATE DEPARTMENT OF HEALTH, RESPONDENT-RESPONDENT, AND JEANENE JUNE DEMARC, RESPONDENT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.